Citation Nr: 0732775	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  06-16 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This decision, in 
pertinent part, denied service connection for hearing loss 
and tinnitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate hearing loss 
was manifest during active service or developed as a result 
of an established event, injury, or disease during active 
service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in February 2005 and April 2005 .  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Factual Background

In this case, service records list the veteran's military 
occupational specialty as Road Foreman of Engines.  Service 
medical records only include a February 1953 separation exam.  
On the separation examination report the examiner noted 
normal ears.  The whispered voice hearing test resulted in 
scores of 15/15 for both ears.

In February 2005, VA attempted to obtain additional service 
medical records.  In a April 2005 statement, VA noted that 
efforts had been made to secure the veteran's service medical 
records, but through official channels, VA was informed that 
the records were destroyed by fire.  VA was informed that 
other methods of reconstructing treatment of the veteran 
could be undertaken if the veteran could provide dates of 
treatment in service.  VA contacted the veteran with this 
information, and the veteran responded in April 2005 that he 
received no treatment in service for his claimed disorder.   

Private medical records dated in 1998 and 2002 include 
uninterpreted audiology tests.  The etiology of any hearing 
loss was not disclosed in the records.

During a December 2004 VA clinic visit, the veteran stated 
that his hearing was getting worse.  On his VA form 9 dated 
May 2006, he reported that he was not given a hearing test or 
physical examination when he separated from the military.  He 
stated that his hearing was greatly impaired when he came 
home from the war.

An April 2005 statement from D.J.R. indicated that the 
veteran had been hard of hearing for over forty years.  She 
noted that the veteran was not a person who would visit 
doctors.  She observed that he bought hearing aids.  An 
April 2005 statement from J.A.W. indicated that he had served 
with the veteran for 15 months in Korea.  He related how they 
worked long hours on noisy locomotives inside of tunnels.  He 
also stated that they did not have ear protection at the 
time.

On VA examination for ear disease in May 2006, the veteran 
related that gunfire in Korea initially caused his hearing 
loss which was growing progressively worse.  After leaving 
the service, he worked as a railroad engineer for 46 years, 
and he hunted as a hobby.  The examiner reviewed the claims 
file and the veteran's reported history.  The tympanic 
membrane was normal.  The diagnosis was bilateral hearing 
loss.  The examiner opined that since no report of hearing 
loss was noted while the veteran was in service, one could 
conclude that no service connection was established.  The 
examiner additionally noted that the veteran had exposed 
himself to noise by working as a railroad engineer after 
leaving the service.

On the same day, A VA audiologist considered the veteran's 
military and civilian history.  She observed that he had mild 
to severe sensoneural hearing loss in the right ear and mild 
to profound sensoneural hearing loss in the left ear.  Word 
recognition skills were excellent for the right ear and fair 
for the left ear.  She concluded that due to the report of 
significant occupational noise exposure after military 
service mostly without hearing protection in roughly the same 
line of work as while serving in Korea for 17 months, no 
opinion could be given without resort to mere speculation 
regarding the cause of the veteran's hearing loss.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a sensorineural hearing loss, although 
not otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).


Analysis

Based upon the evidence of record, the Board finds the 
veteran's hearing loss was not incurred as a result of an 
established event, injury, or disease during active service.  
Although the veteran has provided evidence regarding the 
nature of his work on trains while in the service, the Board 
notes that he did not report any hearing loss during his 
separation examination.

The evidence clearly indicates that the veteran currently 
suffers from hearing loss.  The Board notes the May 2006 VA 
audiology examination in which the examiner noted that based 
solely on the veteran's report it was at least as likely as 
not that the veteran's tinnitus was initiated by the 
military.  In the same examination report the examiner stated 
that no opinion regarding the etiology of the veteran's 
hearing loss could be given without resorting to mere 
speculation.  The Board finds the May 2006 VA audiology 
examiner's opinion and the May 2006 VA ear disease examiner's 
opinion persuasive as to the lack of a medical nexus between 
the veteran's currently demonstrated hearing loss and his 
active duty service.  In stating his opinion, the ear disease 
examiner reviewed the claims file and considered the entire 
evidence of record.  The audiology examiner evaluated the 
veteran's reported military and civilian history before 
reaching her conclusions.

The Board has carefully considered the veteran's statements 
that in his opinion his hearing loss is due primarily to his 
work on locomotives while on active duty.  However, while the 
veteran may sincerely believe his hearing loss is a result of 
his active duty service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


